Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	
	The RCE has been entered.
Applicant’s arguments filed on 10/25/22 have been considered.  See Solano Ferrandez (20150213299) which teaches dividing an image based on object detection and tracking that region, looking for characteristics.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Solano Ferrandez (20150213299, referred to as “Solano” herein).
Regarding claim 1, Solano discloses a method for evaluating the valid analysis region of a specific scene, comprising (abstract):
extracting a plurality of continuous images in a specific scene during a time interval (pars. 128-129);
performing image analyses on the plurality of continuous images to obtain detectable objects in the plurality of continuous images/frames; generating a static and closed valid analysis region based on said detectable objects obtained by said image analyses on the plurality of continuous images, wherein said static and closed valid analysis region is not set through a user’s selection and is not changing for tracking a particular object (pars. 154-162, the system segments the image into static regions based on objects in the image); and 
after the static and closed valid analysis region is generated, performing real-time monitoring of the static and closed valid analysis region that is not changing for tracking a particular object, wherein the image analyses outside the static and closed valid analysis region are not performed during the real-time monitoring of the static and closed valid analysis region (pars. 183-194, checking for characteristics within the static region and pars. 225-238, looking at growth rate for example).
Regarding claim 9, see pars. 154-162 which disclose the conditions for monitoring.  
	

Claim 2-5, 7 and 11, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Solano in view of Kim (20090060271).
Regarding claim 2, Solano does not teach displaying the closed valid analysis region on a monitor to assist a user to configure a detection condition for monitoring the specific scene. 
Kim teaches this in par. 34-35.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Solano the ability to have user input as taught by Kim.  The reason is to allow the user to specify the ROI.


Regarding claim 3, Kim teaches in par. 33 that an edge is extracted from the ROI.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Solano the ability to have lines or edges extracted as taught by Kim.  The reason is to allow the system to look for specific shapes.  

Regarding claim 4, the rejection of claim 1 teaches that ROI is within the static region.  

Regarding claim 5, figure 4 of Kim shows a person.  
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Solano the ability to track different types of objects as taught by Kim.  The reason is to allow the system to check for multiple different objects of different shapes

Regarding claim 7, see pars. 48-52 of Kim which shows tracking new and different objects in the same scene.  
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Solano the ability to locate and track different objects in the same scene as taught by Kim.  The reason is to allow the system to check for multiple different regions of interested in the different segmented areas.

Regarding claim 11, see the rejection of claims 1-2.  
Regarding claim 13, see the rejection of claim 3.
Regarding claim 14, see the rejection of claim 4.  
Regarding claim 15, see the rejection of claim 5.  
Regarding claim 17, see the rejection of claim 7.  





Regarding claims 12-17, see the rejection of claims 2-7.



Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Solano in view of Johnson (20120026308).
Regarding claim 8, Johnson teaches taking into account luminance/brightness differences through the day and night to identify events in par. 119.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Solano the ability to take into account the lighting in the room when analyzing a target as taught by Johnson because it allows the system to be more dynamic and adaptable to different conditions.  
Regarding claim 18, see the rejection of claim 8.




Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable Solano in view of Ootsuki (2018075190).
Regarding claim 10, Ootsuki discloses that a user can select different algorithms in pars. 172-175.  
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Solano the ability to have a user select different algorithms as taught by Ootuki.  The reason is to allow the system to allow the user to specify the type of processing he/she would like.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666